Citation Nr: 0913808	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.


FINDING OF FACT

The Veteran's service-connected PTSD symptoms are shown to be 
mild in nature.  Occupational and social impairment with 
reduced reliability and productivity and difficulty 
establishing and maintaining effective work and social 
relationships is not demonstrated.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disabilities.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim by way of a July 2005 letter.  The RO also notified 
the Veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification by VCAA letter is not 
prejudicial in this case.  The Veteran was fully notified of 
the disability evaluation and effective date for his service-
connected PTSD in the appealed rating decision.  Id.

Finally, given this claim is for an increased evaluation, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letter was in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected disabilities had worsened.  Nevertheless, 
the VCAA letter did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
As such, the Veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
PTSD on his everyday life in support of his claim during his 
VA examination.  He provided further statements regarding 
current symptoms of his PTSD in lay statements submitted 
through his representative.  Additionally, he submitted a 
private treatment record in conjunction with his claim.  
These actions reflect actual knowledge of the evidence 
necessary to substantiate his claim, namely evidence showing 
that his PTSD had gotten worse.

Moreover, the VA examination involved a discussion of the 
various symptoms (or, in this case, the lack thereof) 
associated with his service-connected PTSD, paralleling the 
relevant diagnostic criteria.  These discussions, along with 
the Veteran's access to his VA examination report (indicated 
in his representative's April 2006 statement and March 2009 
brief, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim for increase.

Finally, the Board notes that the criteria for higher 
evaluations were further enumerated in the March 2006 
Statement of the Case (SOC).  Thus, the Veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic codes.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.   

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

In a July 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective May 31, 1994.  This rating has remained in effect 
since that time.  The Veteran submitted the claim for 
increase in June 2005.

During a July 2005 VA examination, the examiner recorded the 
history of treatment the Veteran had received for his PTSD.  
The Veteran had been working for the Department of the Navy 
for the past 26 years.  He worked full-time as a quality 
assurance person at the local naval facility.

The Veteran had no current medical complaints.  However, he 
did report that he had skin cancer and hypercholesterolemia.  
He was not currently involved in any psychiatric treatment 
and could not remember the last time he received psychiatric 
treatment.  He was not currently taking any psychotropic 
medications.  The Veteran complained that "I don't want to 
leave my house.  When I'm outside I hear a helicopter and I 
also have just the usual stuff like making my curtains tight 
and washing my hands all the time."

Objectively, the Veteran appeared cooperative; however, he 
was extremely guarded and constricted in his responses.  He 
could not remember details of any facts as to past 
occurrences.  Thus, the examiner considered the Veteran to be 
somewhat unreliable.  The Veteran denied any visual, auditory 
or tactile hallucinations.  When asked about hearing the 
helicopter, the Veteran stated it was outside and in his 
head.  He was oriented times four and there was no evidence 
of altered level of consciousness.  He was able to recall six 
digits forward; however, he refused to even attempt to try to 
recall the six digits backwards.  He was unable to name the 
Presidents in reverse order beyond President Clinton; 
however, his concentration was unimpaired and he had no 
difficulty completing serial sevens.  His abstract thinking 
was intact and he was able to interpret 3/3 proverbs.

He stated that he tended to wash his hand during the day and 
indicated that he washed his hands perhaps 12 times a day.  
He could give no other information or details on this or 
other compulsive behaviors.  He described his mood as 
"good" and his affect was euthymic although he was guarded 
and constricted in answering questions.  He denied any 
suicidal or homicidal ideation or any past history of 
suicidal attempts.  He stated he did have a history of 
fighting; however, the last time was 5 years ago when he 
fought with a coworker but it was off the workstation.  He 
indicated that he had been arrested perhaps two to three 
times (always for disorderly conduct), but he could not 
remember the exact number.  There was no evidence of impaired 
capacity to take care of himself.

He denied any past or ongoing physical or sexual abuse.  He 
had a history of alcohol dependence and stated that he last 
drank approximately 5 years ago.  He also had a history of 
marijuana abuse; however, the last time he smoked was in the 
mid 70's.  He denied any feelings of inadequacy, 
worthlessness or hopelessness.  He slept 3-4 hours a day.  He 
weighed 168 pounds and stood 5'8" with no change in weight 
in the last three months.  He reported that he was tired; 
however, he had no problems at work.  He had no interests or 
hobbies but he described his libido as "normal."  He denied 
any irritability or tearfulness.  He denied any symptoms of 
mania or panic attacks.  He spent most of his time at work.  
At home he watched television and at times did puzzles with 
his two granddaughters (ages 13 and 8) whom he adopted.  He 
had no problems sitting, walking, doing housework, or 
driving.  He did not go shopping, but he was able to cook.  

He had no interests or hobbies.  He is close with his wife, 
son and two granddaughters.  He is casually friendly with his 
neighbors; however, he stated he has no friends and did not 
belong to any clubs or groups.  He also indicated that he had 
no problems with authority figures.  His concentration was 
unimpaired at the time of the interview and he had no 
problems completing his everyday tasks.

The examiner questioned whether the Veteran met the criteria 
for PTSD, in that his only persistent symptom was avoidance 
of crowds.  The only persistent symptom of increased arousal 
was the Veteran's stated difficulty with sleep.  The examiner 
concluded the diagnosed PTSD had resolved and assigned the 
Veteran a Global Assessment of Functioning (GAF) score of 62.  
The examiner commented that the Veteran's symptoms have no 
negative impact on his ability to obtain and maintain 
physical employment since he had been employed for the past 
26 years.  Additionally, the symptoms caused minimal 
interference with his social functioning.  The examiner 
concluded that the Veteran had no problems at work or at 
home.

In a September 2005 private treatment record, the Veteran's 
complaints were wholly unchanged from the July 2005 VA 
examination.  The Veteran's chief complaint was "always had 
trouble since Vietnam."  Objective findings remained wholly 
unchanged with the exception that the Veteran's thought 
content indicated a concern about auditory hallucinations.  
The Veteran's PTSD was confirmed and noted to be exacerbated 
by events of the Iraq war.

After a full review of the record, including the medical 
evidence and statements submitted by and on behalf of the 
Veteran, the Board finds that the evidence does not support 
the assignment of a rating higher than the currently assigned 
30 percent evaluation in this case.  In this regard, the 
Board first notes that the Veteran has been assigned a GAF 
score of 62 in the noted VA examination.  In this regard, GAF 
scores that range from 61 to 70 are assigned for PTSD with 
some mild symptoms or some difficulty in social, occupational 
or school functioning, but generally functioning pretty well, 
having some meaningful interpersonal relationships.  A 
disability evaluation shall be assigned based on all the 
evidence of record that bears on occupation and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination, 
or solely on the basis of social impairment.  See 38 C.F.R. 
§§ 4.126 (2008).  Although the Veteran's GAF score is not 
dispositive, it must certainly be considered in the 
evaluation of the service-connected PTSD.   

Further, in the noted VA examination, the examiner, based on 
review of the records and examination findings, concluded 
that the Veteran's PTSD had no negative impact on his ability 
to obtain and maintain employment and caused minimal 
interference with his social functioning. In this regard, the 
Board notes that the VA examiner is certainly competent to 
make a medical determination as to degree of severity of the 
PTSD disability.  Further, the Board must rely solely on the 
medical evidence of record in reaching its decision.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  In this 
regard, the evidence of record demonstrates that the PTSD is 
shown to be mild in nature.  The evidence reflects that the 
Veteran has a good relationship with family and maintains a 
casually friendly relationship with his neighbors.

Occupational and social impairment with reduced reliability 
and productivity and difficulty establishing and maintaining 
effective work and social relationships is not demonstrated.  
There is no evidence of symptoms such a stereotyped speech, 
panic attacks, difficulty understanding complex commands, 
impairment of memory, impairment in judgment, impairment in 
abstract thinking and disturbances of motivation and mood 
that would support a 50 percent evaluation.  Therefore, a 
higher rating is not warranted and the Veteran's claim for 
increase must be denied.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 30 percent for the service-
connected PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


